DETAILED ACTION
Claims 3-4, 6-7, 11-13 & 15-16 have been canceled. Claims 1-2, 5, 8-10, 14, 17-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael R. Barre (Reg. No. 44023) on June 17, 2022. The application has been amended as follows: 
In the claims:
1.  (Potential Amendments)  A domain controller comprising:
	memory;
	a processor coupled to the memory;
	a quarantine logic to quarantine unknown devices from unrestricted network access, the quarantine logic comprising a first quarantine point at a first layer of a multi-layer communication model;
	a first logic to communicate with a domain name system (DNS) service to self-allocate and register a domain name with the DNS service, the domain name associated with a domain to be managed by the domain controller;
	a second logic to manage a group of devices of the domain; and
	a third logic (a) to receive a provisioning request for a first device via an access point, wherein the access point comprises a second quarantine point at a second layer of the multi-level communication model, (b) to verify a device type of the first device with the DNS service, (c) responsive to verification that the first device is of a first device type, to provision the first device into the domain; and (d) to send a provisioning response to the access point to enable the first device to be removed from the second quarantine point, to enable the first device to communicate with the domain controller;
	wherein to provision the first device into the domain comprises to register the first device with the DNS service, to indicate that the first device is a member of the domain; and
	wherein the quarantine logic is further to remove the first device from the first quarantine point in response to registration of the first device with the DNS service. 

2.  (Potential Amendments)  The domain controller of claim 1, wherein the processor comprises the first logic, the second logic, and the third logic.

3.  (Potential Cancelation)  

4.  (Potential Cancelation)  

5.  (Potential Amendments)  The domain controller of claim 1, wherein:
	the second layer is a lower layer of the multi-layer communication model than the first layer, and the second quarantine point is more restrictive than the first quarantine point;
	the quarantine logic is to hold the unknown devices in the first quarantine point; and
	the provisioning response is to cause the access point to complete an authentication protocol with the first device and, in response to completion of the authentication protocol, remove the first device from the second quarantine point.

6.  (Potential Cancelation)  

7.  (Potential Cancelation)  

8.  (Potential Amendments)  The domain controller of claim 1, wherein the third logic is to provision a first group private key for the first device and provide the first group private key to the first device, the first group private key associated with a group public key for the domain, the group public key further provided from the domain controller to a block chain provider for storage in a block chain ledger.

9.  (Potential Amendments)  The domain controller of claim 1, further comprising a fourth logic to provide a public key for the domain to a block chain service, the block chain service comprising a ledger for transfer of ownership of one or more devices including the first device to the domain.


10.  (Potential Amendments)  At least one non-transitory computer readable storage medium comprising instructions that when executed enable a system to operate as a domain controller, the domain controller to perform operations comprising:
	in a domain managed by the domain controller, quarantining unknown devices at a first quarantine point at a first layer of a multi-layer communication model, wherein the first quarantine point resides in the domain controller, and wherein quarantining the unknown devices at the first quarantine point prevents the unknown devices from having unrestricted network access;
	self-allocating a domain name for the domain, and communicating with a domain name system (DNS) service, to register the domain name with the DNS service;
	managing a group of devices of the domain;
	receiving a provisioning request for a first device via an access point, wherein the access point comprises a second quarantine point at a second layer of the multi-level communication  model;
	verifying a device type of the first device with the DNS service;
	provisioning the first device into the domain, in response to verification that the first device is of a first device type, wherein provisioning the first device into the domain comprises registering the first device with the DNS service, to indicate that the first device is a member of the domain;
	sending a provisioning response to the access point to enable the first device to be removed from the second quarantine point, to enable the first device to communicate with the domain controller; and
	removing the first device from the first quarantine point in response to registration of the first device with the DNS service.

11.  (Potential Cancelation)  

12.  (Potential Cancelation)  

13.  (Potential Cancelation)  

14.  (Potential Amendments)  The computer readable medium of claim 10, wherein:
	the second layer is a lower layer of the multi-layer communication model than the first layer, and the second quarantine point is more restrictive than the first quarantine point;
	the instructions enable the domain controller to hold the unknown devices in the first quarantine point; and
	the provisioning response is to cause the access point to complete an authentication protocol with the first device and, in response to completion of the authentication protocol, remove the first device from the second quarantine point.

15.  (Potential Cancelation)  

16.  (Potential Cancelation)  

17.  (Potential Amendments)  The computer readable medium of claim 10, wherein the instructions enable the domain controller to:
	provision a first group private key for the first device and provide the first group private key to the first device, wherein the first group private key is associated with a group public key for the domain; and
	provide the group public key to a block chain provider for storage in a block chain ledger.

18.  (Potential Amendments)  The computer readable medium of claim 10, wherein the instructions enable the domain controller to provide a public key for the domain to a block chain service, wherein the block chain service comprises a ledger for transfer of ownership of one or more devices including the first device to the domain.


19.  (Potential Amendments)  A method to be performed by a domain controller, the method comprising:
	quarantining unknown devices at a first quarantine point at a first layer of a multi-layer communication model, wherein quarantining the unknown devices at the first quarantine point prevents the unknown devices from having unrestricted network access;
	self-allocating a domain name for a domain to be managed by the domain controller;
	communicating with a domain name system (DNS) service, to register the domain name with the DNS service;
	managing a group of devices of the domain; 
	receiving a provisioning request for a first device via an access point, wherein the access point comprises a second quarantine point at a second layer of the multi-level communication  model;
	verifying a device type of the first device with the DNS service;
	provisioning the first device into the domain, in response to verification that the first device is of a first device type, wherein provisioning the first device into the domain comprises registering the first device with the DNS service, to indicate that the first device is a member of the domain;
	sending a provisioning response to the access point to enable the first device to be removed from the second quarantine point, to enable the first device to communicate with the domain controller; and
	removing the first device from the first quarantine point in response to registration of the first device with the DNS service.

20.  (Potential Amendments)  A method according to claim 19, further comprising:
	holding the unknown devices in the first quarantine point;
	verifying a device type of the first device with the DNS service;
provisioning the first device into the domain, in response to verification that the first device is of a first device type: and
sending a provisioning response to the access point to enable the first device ta be removed from the second quarantine point, to enable the first device to communicate with the domain controller;
	wherein the provisioning response is to cause the access point to complete an authentication protocol with the first device and, in response to completion of the authentication protocol, to remove the first device from the second quarantine point; and
	wherein the second layer is a lower layer of the multi-layer communication model than the first layer, and the second quarantine point is more restrictive than the first quarantine point.

PLEASE CANCEL CLAIMS 3-4, 6-7, 11-13 & 15-16. 

Allowable Subject Matter
Claims 1-2, 5, 8-10, 14, 17-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495